



Exhibit 10.1




March 22, 2017


Mr. Robert Iger
Chief Executive Officer and Chairman
The Walt Disney Company
500 S. Buena Vista Avenue
Burbank, CA


Amendment to Amended and Restated Employment Agreement
Dated as of October 6, 2011, as amended July 1, 2013 and October 2, 2014
This letter amends your Amended and Restated Employment Agreement, dated October
6, 2011, as amended by letters dated July 1, 2013 and October 2, 2014 (as
amended, the “Agreement”), to provide that the Employment Period thereunder
shall be extended to July 2, 2019 (the “Expiration Date”) and as otherwise
provided herein. Except to the extent related to the Growth Incentive Retention
Bonus or otherwise expressly provided herein, all references in the Agreement to
June 30, 2018 shall be changed to the Expiration Date.


1.    Your base salary, target annual incentive and target award value under
Section 3(a), 3(b) and 3(c) of the Agreement for any fiscal year during the
Employment Period after fiscal year 2018 shall be the same as those that apply
for fiscal year 2016 and the awards for such years shall be subject to the same
terms and conditions as the awards granted in fiscal 2016. With regard to all
awards made prior to June 30, 2018 the terms of the Agreement immediately prior
to this amendment shall continue to apply. In addition, the provision with
regard to investment of the Growth Incentive Retention Bonus in the event of
delayed payout shall apply from December 1, 2018 until payout of such amounts.


2.    The following provisions apply with respect to incentive compensation
awards and opportunities made available after June 30, 2018. In determining any
annual incentive payable under Section 3(b) for the fiscal year in which the
Expiration Date occurs, you shall be eligible to receive such incentive if you
remain employed through the Expiration Date or as otherwise provided in the
Agreement upon a Termination of employment. With respect to any awards made
after June 30, 2018, any vesting and, if applicable, exercise period applicable
under Section 3(c)(i)(E) or 3(c)(ii)(D) shall only apply if you remain





--------------------------------------------------------------------------------




employed through the Expiration Date, or as provided in the next sentence. The
vesting and, if applicable, exercise periods that would have applied in respect
of any outstanding equity awards under either Section 5(d) and 5(e) in
connection with a Termination Date occurring on or after April 1, 2015 shall
also apply in respect of awards granted after June 30, 2018.


3.    For three (3) years after termination of your employment with the Company,
the Company shall provide you with security services that are substantially
comparable to those provided for your benefit on the date hereof (or, at the
date of your termination, if the Company determines that it is necessary to
enhance such services); provided, however, that such services shall not include
any personal use of any Company provided or leased aircraft. The Company will,
during such period, conduct applicable security studies.


4.    In consideration for your extension of the term of the Agreement, if you
remain employed through the Expiration Date, you will receive, within 90 days
following the later to occur of the Expiration Date and the date you have a
separation from service, within the meaning of Code Section 409A, a payment in
cash of $5,000,000.


5.    If you remain employed through the Expiration Date, then during the
three-year period commencing immediately following the Expiration Date (the
“Consulting Period”), you shall provide consulting services to the Company
commensurate with your prior position with the Company as your successor in the
position of Chief Executive Officer may reasonably request from time to time;
provided that, anything else in this Agreement to the contrary notwithstanding,
in no event shall you be required to provide services to the Company during the
Consulting Period in excess of (i) 20 hours in any given 30-day period or (ii)
an aggregate of (A) 200 hours during either of the 12-month periods following
the Expiration Date and the first anniversary of the Expiration Date, or (B) 100
hours during the 12-month period following the second anniversary of the
Expiration Date. For such services, during the Consulting Period the Company
shall pay you the amount of $500,000 quarterly in arrears for the first eight
quarters following the Expiration Date and $250,000 quarterly in arrears for the
ninth through twelfth quarters following the Expiration Date. The Company shall
reimburse you for any expenses reasonably incurred by you in the performance of
any consulting services, in accordance with its standard policies and
procedures.


In respect of your services during the Consulting Period, you shall not, by
virtue of the consulting services provided hereunder, be considered to be an
officer or employee of the Company or any of its affiliates, and shall not have
the power or authority to contract in the name of or bind the Company. You shall
at all times be treated as an independent contractor. You shall not, by reason
of the services performed hereunder, be entitled to participate in any employee
benefits plan or fringe benefit or perquisite program made available to any
employee or officer of the Company as such; provided that nothing in this
paragraph shall be construed to limit your rights to receive any benefits or
compensation





--------------------------------------------------------------------------------




otherwise payable to you in respect of your services as an officer and employee
of the Company prior to the commencement of the Consulting Period under the
express terms and conditions of any agreement between you and the Company or the
applicable terms and conditions of any employee benefit plan, program or
arrangement. Unless the Company otherwise determines that, in accordance with
applicable law, it should effect withholding on such payments, you shall be
responsible for the payment of all taxes with respect to all amounts payable to
you in regard to the consulting services.


You and the Company shall mutually agree on the time and location at which you
shall perform consulting services hereunder, it being acknowledged that the
consulting will generally not require you to travel and that you will use
reasonable business efforts to try to accommodate reasonable requests from the
Company, made with reasonable advance written notice to you, as to the timing of
the services desired, subject to you not having a conflicting business or
personal commitment that would reasonably preclude you from performing such
services at the time and/or place reasonably requested by the Company. The
Company shall use its reasonable best efforts not to request the performance of
consulting services in any manner that unreasonably interferes with any other
business or pre-scheduled personal activity. The Company shall have no
obligation to provide you with an office during the Consulting Period, but shall
afford you such administrative support services as are reasonably necessary or
appropriate to fulfill any requested services. During the Consulting Period, you
shall be permitted, subject to the terms hereof, to provide services to third
parties, provided that, in no event shall you provide any services, directly or
indirectly (including through a corporation, partnership or limited liability
company that you own and control), as an officer, director, employee or in any
other capacity, in which you would be involved, directly or indirectly, in the
management and operation of any of the entities identified on Exhibit A hereto,
or any subsidiary or parent thereof or any successor to all or substantially all
of the assets of the business of such entity, or any other entity under common
control therewith.


6.    In the event that you are terminated earlier as a result of the Company’s
exercise of its Termination Right or a Termination for Good Reason, the rights
and obligations described in paragraphs 3, 4 and 5 shall be treated as
Conditional Rights under Section 5(d) of the Agreement and any compensation
payable with respect thereto shall be payable subject to the satisfaction or
waiver of the conditions applicable to Conditional Rights. Subject to the
immediately preceding sentence, the Company’s and your obligations under
paragraphs 3 and 5 shall commence immediately following your termination of
employment, as if such were the Expiration Date.


7.    Except as specified above, the Agreement shall otherwise continue in
accordance with its terms. Defined terms used, but not defined, in this letter
have the meanings ascribed thereto in the Agreement. If you agree that the
foregoing sets forth our full understanding regarding the amendment of the
Agreement, please evidence your





--------------------------------------------------------------------------------




agreement and acceptance by counter-signing two copies of this letter where
indicated below, returning one executed copy to me.
                        
THE WALT DISNEY COMPANY
 
 
 
By:
 
/s/ ALAN N. BRAVERMAN
 
 
 
Alan N. Braverman
 
 
 
Senior Executive Vice President,
 
 
 
General Counsel and Secretary
 

AGREED AND ACCEPTED:
 
 
 
/s/ ROBERT A. IGER
 
Robert A. Iger
 
 
 
 
 
 
 
 
 



Dated: March 22, 2017
 
 
 








--------------------------------------------------------------------------------






Exhibit A


1002944973v7
1002944973v7
Comcast Corporation
CBS Corporation
Time Warner Inc.    
Viacom Inc.
Twenty-First Century Fox, Inc.
Sony Corporation (Sony Kabushiki Kaisha)



